 Case 1:09-cr-00772-BMC Document 38 Filed 06/17/20 Page 1 of 1 PageID #: 230




                   JOHANNA ZAPP
                          550J GRAND STREET • SUITE 5F • NEW YORK, NEW YORK 10002
                                       917-742-4953 • FAX 917-492-1879
                                            ATTORNEY
                                    DISTRICT OF COLUMBIA AND NEW YORK BARS




June 17, 2020

VIA ECF

Hon. Brian M. Cogan
United States District Court
225 Cadman Plaza East
Brooklyn, NY 11201

Re: United States v. Juan Carlos Ramirez Abadia
    09CR772

Dear Judge Cogan,

Yesterday, June 16, 2020, we had hearing before Your Honor in the case of United
States v. Juan Carlos Ramirez Abadia, 09CR772, that was adjourned for a status
conference until July 23, 2020.

I think it is important to advise the Bureau of Prisons that whatever records or other
information they receive regarding this defendant’s medical condition should be given to
both doctors, Dr. Oppenheim and Dr. Yun, so that their conclusions are based on the
identical information.

I fear that Dr. Oppenheim might never be called back or contracted to review the new
information leaving us in the same predicament where one doctor knows more than the
other in arriving at their conclusions.

AUSA Gina Parlovecchio does no object to this request.

Respectfully submitted,

/s/Johanna S. Zapp
Attorney for Juan Carlos Ramirez Abadia
